


110 HR 1582 IH: Gang Abatement and Prevention Act of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1582
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Schiff (for
			 himself and Mrs. Bono) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To increase and enhance law enforcement resources
		  committed to investigation and prosecution of violent gangs, to deter and
		  punish violent gang crime, to protect law-abiding citizens and communities from
		  violent criminals, to revise and enhance criminal penalties for violent crimes,
		  to expand and improve gang prevention programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gang Abatement and Prevention Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				TITLE I—New Federal criminal laws needed to fight national
				gangs
				Sec. 101. Revision and extension of penalties related to
				criminal street gang activity.
				TITLE II—Violent crime reforms to reduce gang
				violence
				Sec. 201. Violent crimes in aid of racketeering
				activity.
				Sec. 202. Murder and other violent crimes committed during and
				in relation to a drug trafficking crime.
				Sec. 203. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
				Sec. 204. Statute of limitations for violent crime.
				Sec. 205. Study of hearsay exception for forfeiture by
				wrongdoing.
				Sec. 206. Possession of firearms by dangerous
				felons.
				Sec. 207. Conforming amendment.
				Sec. 208. Amendments relating to violent crime.
				Sec. 209. Crimes of violence and drug crimes committed by
				illegal aliens.
				Sec. 210. Publicity campaign about new criminal
				penalties.
				Sec. 211. Statute of limitations for terrorism
				offenses.
				Sec. 212. Crimes committed in Indian country or exclusive
				Federal jurisdiction as racketeering predicates.
				Sec. 213. Predicate crimes for authorization of interception of
				wire, oral, and electronic communications.
				Sec. 214. Clarification of
				Hobbs Act.
				TITLE III—Increased Federal resources to deter and prevent
				at-risk youth from joining illegal street gangs and for other
				purposes
				Sec. 301. Designation of and assistance for high intensity
				interstate gang activity areas.
				Sec. 302. Enhancement of Project Safe Neighborhoods initiative
				to improve enforcement of criminal laws against violent gangs.
				Sec. 303. Additional resources needed by the Federal Bureau of
				Investigation to investigate and prosecute violent criminal street
				gangs.
				Sec. 304. Grants to prosecutors and law enforcement to combat
				violent crime.
				Sec. 305. Short-Term State Witness
				Protection Section.
				Sec. 306. Witness protection services.
				Sec. 307. Expansion of Federal witness relocation and
				protection program.
				Sec. 308. Family abduction prevention grant
				program.
			
		3.FindingsCongress finds that—
			(1)violent crime and
			 drug trafficking are pervasive problems at the national, State, and local
			 level;
			(2)according to
			 recent Federal Bureau of Investigation, Uniform Crime Reports, violent crime in
			 the United States is on the rise, with a 2.5 percent increase in violent crime
			 in 2005 (the largest increase in the United States in 15 years) and an even
			 larger 3.7 percent jump during the first 6 months of 2006;
			(3)these disturbing
			 rises in violent crime are attributable in part to the spread of criminal
			 street gangs and the willingness of gang members to commit acts of violence and
			 drug trafficking offenses;
			(4)according to a
			 recent National Drug Threat Assessment, criminal street gangs are responsible
			 for much of the retail distribution of the cocaine, methamphetamine, heroin,
			 and other illegal drugs being distributed in rural and urban communities
			 throughout the United States;
			(5)gangs commit acts
			 of violence or drug offenses for numerous motives, such as membership in or
			 loyalty to the gang, for protecting gang territory, and for profit;
			(6)gang presence and
			 intimidation, and the organized and repetitive nature of the crimes that gangs
			 commit, has a pernicious effect on the free flow of interstate commercial
			 activities and directly affects the freedom and security of communities plagued
			 by gang activity, diminishing the value of property, inhibiting the desire of
			 national and multinational corporations to transact business in those
			 communities, and in a variety of ways significantly affecting interstate and
			 foreign commerce;
			(7)gangs often
			 recruit and utilize minors to engage in acts of violence and other serious
			 offenses out of a belief that the criminal justice systems are more lenient on
			 juvenile offenders;
			(8)gangs often
			 intimidate and threaten witnesses to prevent successful prosecutions;
			(9)gang recruitment
			 can be deterred through increased vigilance, strong criminal penalties,
			 partnerships between Federal and State and local law enforcement, and proactive
			 intervention efforts, particularly targeted at juveniles, prior to gang
			 involvement;
			(10)State and local
			 prosecutors and law enforcement officers, in hearings before the Committee on
			 the Judiciary of the Senate and elsewhere, have enlisted the help of Congress
			 in the prevention, investigation, and prosecution of gang crimes and in the
			 protection of witnesses and victims of gang crimes; and
			(11)because State and
			 local prosecutors and law enforcement have the expertise, experience, and
			 connection to the community that is needed to assist in combating gang
			 violence, consultation and coordination between Federal, State, and local law
			 enforcement is critical to the successful prosecutions of criminal street
			 gangs.
			INew
			 Federal criminal laws needed to fight national gangs
			101.Revision and
			 extension of penalties related to criminal street gang activity
				(a)In
			 GeneralChapter 26 of title 18, United States Code, is amended to
			 read as follows:
					
						26CRIMINAL STREET
				GANGS
							
								Sec. 
								521. Definitions.
								522. Criminal street gang prosecutions.
								523. Recruitment of persons to participate in a criminal street
				  gang.
								524. Violent crimes in furtherance of criminal street
				  gangs.
								525. Forfeiture.
							
							521.DefinitionsIn this chapter:
								(1)Criminal street
				gangThe term criminal
				street gang means a formal or informal group or association of 5 or more
				individuals, who commit 3 or more gang crimes (not less than 1 of which is a
				serious violent felony), in 3 or more separate criminal episodes (not less than
				1 of which occurs after the date of enactment of the
				Gang Abatement and Prevention Act of
				2007, and the last of which occurs not later than 5 years after
				the commission of a prior gang crime (excluding any time of imprisonment for
				that individual)).
								(2)Gang
				crimeThe term gang crime means a felony offense
				under Federal or State law punishable by imprisonment for more than 1 year, in
				any of the following categories:
									(A)A crime that has
				as an element the use, attempted use, or threatened use of physical force
				against the person of another, or is burglary, arson, or extortion.
									(B)A crime involving
				obstruction of justice, or tampering with or retaliating against a witness,
				victim, or informant.
									(C)A crime involving
				the manufacturing, importing, distributing, possessing with intent to
				distribute, or otherwise trafficking in a controlled substance or listed
				chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)).
									(D)Any conduct
				punishable under—
										(i)section 844
				(relating to explosive materials);
										(ii)subsection (a)(1),
				(d), (g)(1) (where the underlying conviction is a violent felony or a serious
				drug offense (as those terms are defined in section 924(e)), (g)(2), (g)(3),
				(g)(4), (g)(5), (g)(8), (g)(9), (i), (j), (k), (n), (o), (p), (q), (u), or (x)
				of section 922 (relating to unlawful acts);
										(iii)subsection (b),
				(c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to
				penalties);
										(iv)section 930
				(relating to possession of firearms and dangerous weapons in Federal
				facilities);
										(v)section 931
				(relating to purchase, ownership, or possession of body armor by violent
				felons);
										(vi)sections 1028 and
				1029 (relating to fraud and related activity in connection with identification
				documents or access devices);
										(vii)section 1084
				(relating to transmission of wagering information);
										(viii)section 1952
				(relating to interstate and foreign travel or transportation in aid of
				racketeering enterprises);
										(ix)section 1956
				(relating to the laundering of monetary instruments);
										(x)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity); or
										(xi)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property).
										(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of aliens for
				immoral purposes) of the Immigration and
				Nationality Act (8 U.S.C. 1324, 1327, and 1328).
									(F)Any crime involving
				aggravated sexual abuse, pimping or promoting prostitution, obscenity
				(including sections 1461 through 1465), sexual exploitation of children
				(including sections 2251, 2251A, 2252 and 2260), peonage, slavery or
				trafficking in persons (including sections 1581 through 1592) and sections 2421
				through 2427 (relating to transport for illegal sexual activity).
									(3)MinorThe
				term minor means an individual who is less than 18 years of
				age.
								(4)Serious violent
				felonyThe term serious violent felony has the
				meaning given that term in section 3559.
								(5)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
								522.Criminal street
				gang prosecutions
								(a)Street Gang
				CrimeIt shall be unlawful for any person to knowingly commit, or
				conspire, threaten, or attempt to commit, a gang crime for the purpose of
				furthering the activities of a criminal street gang, or gaining entrance to or
				maintaining or increasing position in a criminal street gang, if the activities
				of that criminal street gang occur in or affect interstate or foreign
				commerce.
								(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title and—
									(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, imprisonment for any term of years or for life;
									(2)for any other
				serious violent felony, by imprisonment for not more than 30 years;
									(3)for any crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
									(4)for any other offense, by imprisonment for
				not more than 10 years.
									523.Recruitment of
				persons to participate in a criminal street gang
								(a)Prohibited
				ActsIt shall be unlawful to knowingly recruit, employ, solicit,
				induce, command, or cause another person to be or remain as a member of a
				criminal street gang, or attempt or conspire to do so, with the intent to cause
				that person to participate in an offense described in section 522, if the
				defendant travels in interstate or foreign commerce in the course of the
				offense, or if the activities of that criminal street gang are in or affect
				interstate or foreign commerce.
								(b)PenaltiesWhoever
				violates subsection (a) shall—
									(1)if the person
				recruited, employed, solicited, induced, commanded, or caused to participate or
				remain in a criminal street gang is a minor—
										(A)be fined under
				this title, imprisoned not more than 20 years, or both; and
										(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the minor until the person attains the age of 18 years;
										(2)if the person who recruits, employs,
				solicits, induces, commands, or causes the participation or remaining in a
				criminal street gang is incarcerated at the time the offense takes place, be
				fined under this title, imprisoned not more than 20 years, or both; and
									(3)in any other case,
				be fined under this title, imprisoned not more than 10 years, or both.
									(c)Consecutive
				nature of penaltiesAny term of imprisonment imposed under
				subsection (b)(2) shall be consecutive to any term imposed for any other
				offense.
								524.Violent crimes
				in furtherance of criminal street gangs
								(a)In
				generalIt shall be unlawful for any person, for the purpose of
				gaining entrance to or maintaining or increasing position in, or in furtherance
				of, or in association with, a criminal street gang, or as consideration for
				anything of pecuniary value to or from a criminal street gang, to knowingly
				commit a crime of violence or threaten to commit a crime of violence against
				any individual, or attempt or conspire to do so, if the activities of the
				criminal state gang occur in or affect interstate or foreign commerce.
								(b)PenaltyAny
				person who violates subsection (a) shall be punished by a fine under this title
				and—
									(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, by imprisonment for any term of years or for life;
									(2)for a serious violent felony other than one
				described in paragraph (1), by imprisonment for not more than 30 years;
				and
									(3)in any other case, by imprisonment for not
				more than 20 years.
									525.Forfeiture
								(a)Criminal
				ForfeitureA person who is
				convicted of a violation of this chapter shall forfeit to the United
				States—
									(1)any property used,
				or intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, the violation; and
									(2)any property
				constituting, or derived from, any proceeds obtained, directly or indirectly,
				as a result of the violation.
									(b)Procedures
				applicablePursuant to section 2461(c) of title 28, the
				provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853),
				except subsections (a) and (d) of that section, shall apply to the criminal
				forfeiture of property under this
				section.
								.
				(b)Amendment
			 Relating to Priority of Forfeiture Over Orders for
			 RestitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or and inserting
			 chapter 26, chapter 46, or .
				(c)Money
			 LaunderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 522 (relating to criminal street gang
			 prosecutions), 523 (relating to recruitment of persons to participate in a
			 criminal street gang), and 524 (relating to violent crimes in furtherance of
			 criminal street gangs) before , section 541.
				IIViolent crime
			 reforms to reduce gang violence
			201.Violent crimes
			 in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by inserting
			 or in furtherance or in aid of an enterprise engaged in racketeering
			 activity, before murders,; and
					(B)by inserting
			 engages in conduct that would violate section 2241 if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, before maims,;
					(2)in
			 paragraph (1), by inserting conduct that would violate section 2241 if
			 the conduct occurred in the special maritime and territorial jurisdiction of
			 the United States, or maiming, after kidnapping,;
				(3)in paragraph (2),
			 by striking maiming and inserting assault resulting in
			 serious bodily injury;
				(4)in paragraph (3),
			 by striking or assault resulting in serious bodily
			 injury;
				(5)in
			 paragraph (4)—
					(A)by striking
			 five years and inserting 10 years; and
					(B)by adding
			 and at the end; and
					(6)by striking
			 paragraphs (5) and (6) and inserting the following:
					
						(5)for attempting or conspiring to commit any
				offense under this section, by the same penalties (other than the death
				penalty) as those prescribed for the offense, the commission of which was the
				object of the attempt or
				conspiracy.
						.
				202.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
				(a)In
			 GeneralPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
					
						424.Murder and
				other violent crimes committed during and in relation to a drug trafficking
				crime
							(a)In
				generalWhoever, during and in relation to any drug trafficking
				crime, knowingly commits any felony crime of violence against any individual,
				for which imprisonment for a period longer than 1 year may be imposed, or
				threatens, attempts or conspires to do so, shall be punished by a fine under
				title 18, United States Code, and, in addition and consecutive to the
				punishment provided for the drug trafficking crime—
								(1)for murder, kidnapping, conduct that would
				violate section 2241 if the conduct occurred in the special maritime and
				territorial jurisdiction of the United States, or maiming, by imprisonment for
				any term of years or for life;
								(2)for a serious
				violent felony (as defined in section 3559 of title 18, United States Code)
				other than one described in paragraph (1) by imprisonment for not more than 30
				years;
								(3)for a crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
								(4)in any other case
				by imprisonment for not more than 10 years.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsIn
				this section—
								(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
								.
				(b)Clerical
			 AmendmentThe table of contents for the
			 Controlled Substances Act is amended
			 by inserting after the item relating to section 423, the following:
					
						
							Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
						
						.
				203.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3),
			 by inserting after that the person committed the following:
			 an offense under subsection (g)(1) (where the underlying conviction is a
			 drug trafficking crime or crime of violence (as those terms are defined in
			 section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), or (g)(9) of section
			 922,.
			204.Statute of
			 limitations for violent crime
				(a)In
			 GeneralChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						3299A.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 10 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
						.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							3299A. Violent crime
				offenses.
						
						.
				205.Study of
			 hearsay exception for forfeiture by wrongdoingThe Committee on Rules, Practice, Procedure,
			 and Evidence of the Judicial Conference of the United States shall study the
			 necessity and desirability of amending section 804(b) of the Federal Rules of
			 Evidence to permit the introduction of statements against a party by a witness
			 who has been made unavailable where it is reasonably foreseeable by that party
			 that wrongdoing would make the declarant unavailable.
			206.Possession of
			 firearms by dangerous felons
				(a)In
			 GeneralSection 924(e) of title 18, United States Code, is
			 amended by striking paragraph (1) and inserting the following:
					
						(1)In the case of a person who violates
				section 922(g) of this title and has previously been convicted by any court
				referred to in section 922(g)(1) of a violent felony or a serious drug offense
				shall—
							(A)in the case of 1 such prior
				conviction, where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction, be imprisoned for not more than 15 years,
				fined under this title, or both;
							(B)in the case of 2 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of the date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for not more than 20 years, fined under
				this title, or both; and
							(C)in the case of 3 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for any term of years not less than 15
				years or for life and fined under this title, and notwithstanding any other
				provision of law, the court shall not suspend the sentence of, or grant a
				probationary sentence to, such person with respect to the conviction under
				section
				922(g).
							.
				(b)Amendment to
			 Sentencing GuidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of that title 18, as
			 amended by subsection (a).
				207.Conforming
			 amendmentThe matter preceding
			 paragraph (1) in section 922(d) of title 18, United States Code, is amended by
			 inserting , transfer, after sell.
			208.Amendments
			 relating to violent crime
				(a)CarjackingSection
			 2119 of title 18, United States Code, is amended—
					(1)in
			 the matter preceding paragraph (1)—
						(A)by striking
			 , with the intent to cause death or serious bodily harm;
						(B)by inserting
			 in the physical presence of, and causing a reasonable apprehension of
			 fear in, another individual after by force and violence;
			 and
						(C)by inserting
			 or conspires after attempts;
						(2)in paragraph (1),
			 by striking 15 years and inserting 20 years;
			 and
					(3)in paragraph (2),
			 by striking or imprisoned not more than 25 years, or both and
			 inserting and imprisoned for any term of years or for
			 life.
					(b)Clarification
			 and strengthening of prohibition on illegal gun transfers To commit drug
			 trafficking crime or crime of violenceSection 924(h) of title
			 18, United States Code, is amended to read as follows:
					
						(h)Whoever knowingly transfers a firearm that
				has moved in or that otherwise affects interstate or foreign commerce, knowing
				that the firearm will be used to commit, or possessed in furtherance of, a
				crime of violence (as defined in subsection (c)(3)) or drug trafficking crime
				(as defined in subsection (c)(2)) shall be fined under this title and
				imprisoned not more than 20
				years.
						.
				(c)Amendment of
			 special sentencing provision relating to limitations on criminal
			 associationSection 3582(d) of title 18, United States Code, is
			 amended—
					(1)by inserting
			 chapter 26 of this title (criminal street gang prosecutions) or
			 in after felony set forth in; and
					(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
					(d)Conspiracy
			 penaltySection 371 of title 18, United States Code, is amended
			 by striking five years, or both. and inserting 20 years
			 (unless the maximum penalty for the crime that served as the object of the
			 conspiracy has a maximum penalty of imprisonment of less than 20 years, in
			 which case the maximum penalty under this section shall be the penalty for such
			 crime), or both. This paragraph does not supersede any other penalty
			 specifically set forth for a conspiracy offense..
				209.Crimes of
			 violence and drug crimes committed by illegal aliens
				(a)OffensesTitle
			 18 of the United States Code, is amended by inserting after chapter 51 the
			 following new chapter:
					
						52Illegal
				Aliens
							
								Sec.
								1131. Enhanced penalties for
				  certain crimes committed by illegal aliens.
							
							1131.Enhanced
				penalties for certain crimes committed by illegal aliens
								(a)In
				generalWhoever, being an
				alien who is present in the United States in violation of section 275 or 276 of
				the Immigration and Nationality Act (8 U.S.C. 1325 and 1326), knowingly
				commits, conspires, or attempts to commit a felony crime of violence for which
				imprisonment for a period of more than 1 year may be imposed, or a drug
				trafficking crime (as defined in section 924(c)), shall be fined under this
				title, imprisoned not more than 20 years, or both.
								(b)Previously
				ordered removedIf the
				defendant in a prosecution under subsection (a) was previously ordered removed
				under the Immigration and Nationality Act on the grounds of having committed a
				crime, the defendant shall be fined under this title, imprisoned not more than
				30 years, or both.
								(c)Running of
				sentenceA term of imprisonment imposed for an offense pursuant
				to this section may not run concurrently with any other sentence of
				imprisonment imposed for another
				offense.
								.
				(b)Clerical
			 amendmentThe table of chapters at the beginning of part I of
			 title 18, United States Code, is amended by inserting after the item relating
			 to chapter 51 the following new item:
					
						
							52.
				  Illegal
				  aliens1131
						
						.
				210.Publicity
			 campaign about new criminal penaltiesThe Attorney General is authorized to
			 conduct media campaigns in any area designated as a high intensity interstate
			 gang activity area under section 301 and any area with existing and emerging
			 problems with gangs, as needed, to educate individuals in that area about the
			 changes in criminal penalties made by this Act, and shall report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives the amount of expenditures and all other aspects
			 of the media campaign.
			211.Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18, United States
			 Code, is amended—
				(1)in the subsection
			 heading, by striking Eight-year and inserting
			 Ten-year; and
				(2)in the first
			 sentence, by striking 8 years and inserting 10
			 years.
				212.Crimes committed in
			 Indian country or exclusive Federal jurisdiction as racketeering
			 predicatesSection 1961(1)(A)
			 of title 18, United States Code, is amended by inserting , or would have
			 been so chargeable if the act or threat (other than gambling) had not been
			 committed in Indian country (as defined in section 1151) or in any other area
			 of exclusive Federal jurisdiction, after chargeable under State
			 law.
			213.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
				(1)by
			 striking or and the end of paragraph (r);
				(2)by
			 redesignating paragraph (s) as paragraph (u); and
				(3)by inserting after
			 paragraph (r) the following:
					
						(s)any violation of
				section 424 of the Controlled Substances Act (relating to murder and other
				violent crimes in furtherance of a drug trafficking crime);
						(t)any violation of
				section 522, 523, or 524 (relating to criminal street gangs);
				or
						.
				214.Clarification of
			 Hobbs ActSection 1951(b) of
			 title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by means of actual or threatened force,; and
				(2)in paragraph (2),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by wrongful use of actual or threatened force,.
				IIIIncreased
			 Federal resources to deter and prevent at-risk youth from joining illegal
			 street gangs and for other purposes
			301.Designation of
			 and assistance for high intensity interstate gang activity areas
				(a)DefinitionsIn
			 this section:
					(1)GovernorThe
			 term Governor means a Governor of a State, the Mayor of the
			 District of Columbia, the tribal leader of an Indian tribe, or the chief
			 executive of a Commonwealth, territory, or possession of the United
			 States.
					(2)High intensity
			 interstate gang activity areaThe term high intensity
			 interstate gang activity area or HIIGAA means an area
			 within a State or Indian country that is designated as a high intensity
			 interstate gang activity area under subsection (b)(1).
					(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
					(5)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
					(6)Tribal
			 leaderThe term tribal leader means the chief
			 executive officer representing the governing body of an Indian tribe.
					(b)High Intensity
			 Interstate Gang Activity Areas
					(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity interstate gang activity areas, specific areas
			 that are located within 1 or more States.
					(2)AssistanceIn
			 order to provide Federal assistance to high intensity interstate gang activity
			 areas, the Attorney General shall—
						(A)establish local
			 collaborative working groups, which shall include—
							(i)criminal street
			 gang enforcement teams, consisting of Federal, State, tribal, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity interstate gang activity area;
							(ii)school,
			 community, and faith leaders in the area; and
							(iii)service
			 providers in the community, including those experienced at reaching youth who
			 have been involved in violence and violent gangs or groups, to provide at-risk
			 youth with positive alternatives to gangs and other violent groups and to
			 address the needs of those who leave gangs and other violent groups;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
						(C)provide all
			 necessary funding for the operation of each local collaborative working group
			 in each high intensity interstate gang activity area; and
						(D)provide all
			 necessary funding for national and regional meetings of local collaborative
			 working groups, criminal street gang enforcement teams, and all other related
			 organizations, as needed, to ensure effective operation of such teams through
			 the sharing of intelligence and best practices and for any other related
			 purpose.
						(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A)(i) shall consist of agents and officers, where feasible,
			 from—
						(A)the Federal Bureau
			 of Investigation;
						(B)the Drug
			 Enforcement Administration;
						(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
						(D)the United States
			 Marshals Service;
						(E)the Department of
			 Homeland Security;
						(F)the Department of
			 Housing and Urban Development;
						(G)State, local, and,
			 where appropriate, tribal law enforcement;
						(H)Federal, State,
			 and local prosecutors; and
						(I)the Bureau of
			 Indian Affairs, Office of Law Enforcement Services, where appropriate.
						(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity interstate gang activity area under this section, the Attorney
			 General shall consider—
						(A)the current and
			 predicted levels of gang crime activity in the area;
						(B)the extent to
			 which violent crime in the area appears to be related to criminal street gang
			 activity, such as drug trafficking, murder, robbery, assaults, carjacking,
			 arson, kidnapping, extortion, and other criminal activity;
						(C)the extent to which
			 State, local, and, where appropriate, tribal law enforcement agencies have
			 committed resources to—
							(i)respond to the
			 gang crime problem; and
							(ii)participate in a
			 gang enforcement team;
							(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
						(E)any other criteria
			 that the Attorney General considers to be appropriate.
						(5)Relation to
			 HIDTASIf the Attorney
			 General establishes a high intensity interstate gang activity area that
			 substantially overlaps geographically with any existing high intensity drug
			 trafficking area (in this section referred to as a HIDTA), the
			 Attorney General shall direct the local collaborative working group for that
			 high intensity interstate gang activity area to enter into an agreement with
			 the Executive Board for that HIDTA, providing that—
						(A)the Executive Board of that HIDTA shall
			 establish a separate high intensity interstate gang activity area law
			 enforcement steering committee, and select (with a preference for Federal,
			 State, and local law enforcement agencies that are within the geographic area
			 of that high intensity interstate gang activity area) the members of that
			 committee, subject to the concurrence of the Attorney General;
						(B)the high intensity
			 interstate gang activity area law enforcement steering committee established
			 under subparagraph (A) shall administer the funds provided under subsection
			 (g)(1) for the Criminal Street Gang Enforcement Team, after consulting with,
			 and consistent with the goals and strategies established by, that local
			 collaborative working group;
						(C)the high intensity
			 interstate gang activity area law enforcement steering committee established
			 under subparagraph (A) shall select, from Federal, State, and local law
			 enforcement agencies within the geographic area of that high intensity
			 interstate gang activity area, the members of the Criminal Street Gang
			 Enforcement Team; and
						(D)the Criminal
			 Street Gang Enforcement Team of that high intensity interstate gang activity
			 area, and its law enforcement steering committee, may, with approval of the
			 Executive Board of the HIDTA with which it overlaps, utilize the
			 intelligence-sharing, administrative, and other resources of that HIDTA.
						(c)Reporting
			 requirementsNot later than February 1 of each year, the Attorney
			 General shall provide a report to Congress which describes, for each designated
			 high intensity interstate gang activity area—
					(1)the specific
			 long-term and short-term goals and objectives;
					(2)the measurements
			 used to evaluate the performance of the high intensity interstate gang activity
			 area in achieving the long-term and short-term goals;
					(3)the age,
			 composition, and membership of gangs;
					(4)the number and
			 nature of crimes committed by gangs; and
					(5)the definition of
			 the term gang used to compile this report.
					(d)National gang
			 Activity database
					(1)In
			 generalFrom amounts made available to carry out this section,
			 the Attorney General shall establish a National Gang Activity Database to be
			 housed at and administered by the Federal Bureau of Investigation.
					(2)DescriptionThe
			 database required by paragraph (1) shall—
						(A)be designed to
			 disseminate gang information to law enforcement agencies throughout the
			 country;
						(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving gang-related crimes;
			 and
						(C)operate in a
			 manner that enables law enforcement agencies to—
							(i)identify gang
			 members involved in crimes;
							(ii)track the
			 movement of gangs and members throughout the region;
							(iii)coordinate law
			 enforcement response to gang violence;
							(iv)enhance officer
			 safety;
							(v)provide realistic,
			 up to date figures and statistical data on gang crime and violence;
							(vi)forecast trends
			 and respond accordingly; and
							(vii)more easily
			 solve crimes and prevent violence.
							(e)Additional
			 Assistant United States AttorneysThe Attorney General is
			 authorized to hire 94 additional Assistant United States attorneys to carry out
			 the provisions of this section. Each attorney hired under this subsection shall
			 be assigned to a high intensity interstate gang activity area.
				(f)National Gang
			 Research, Evaluation, and Policy Institute
					(1)In
			 generalThe Bureau of Justice
			 Assistance of the Department of Justice, after consulting with relevant with
			 law enforcement officials, practitioners and researchers, shall establish a
			 National Gang Research, Evaluation, and Policy Institute (in this subsection
			 referred to as the Institute).
					(2)ActivitiesThe
			 Institute shall promote and facilitate the implementation of effective gang
			 violence prevention models, including the Operation Ceasefire gang violence
			 prevention strategy and other effective strategies to prevent gang violence.
			 The Institute shall assist jurisdictions in designing and implementing
			 effective local strategies, and shall provide technical assistance and conduct
			 research in support of its mission.
					(3)National
			 conferenceNot later than 90 days after the date of its
			 formation, the Institute shall design and conduct a national conference to
			 prevent gang violence, and to teach and promote gang violence prevention
			 strategies. The conference shall be attended by appropriate representatives
			 from criminal street enforcement teams, and local collaborative working groups,
			 including community, religious, and social service organizations.
					(4)National
			 demonstration sitesNot later than 120 days after the date of its
			 formation, the Institute shall select appropriate HIIGAA areas to serve as
			 primary national demonstration sites, based on the nature, concentration and
			 distribution of various gang types, and the range of particular gang-related
			 issues. The Institute shall thereafter establish such other, secondary sites,
			 to be linked to and receive technical assistance through the primary sites, as
			 it may deem appropriate.
					(5)Dissemination of
			 informationNot later than 180 days after the date of its
			 formation, the Institute shall develop and begin dissemination of information,
			 including guides, research and assessment models, case studies, evaluations,
			 and best practices. The Institute shall also create a website, designed to
			 support the implementation of successful gang violence prevention models, and
			 disseminate appropriate information to assist jurisdictions in reducing gang
			 violence.
					(6)SupportThe
			 Institute shall obtain initial and continuing support from experienced
			 researchers and practitioners, as it deems necessary, to assist in implementing
			 its strategies nationally, regionally, and locally.
					(7)Research
			 agendaThe Institute shall establish and implement a core
			 research agenda designed to address areas of particular challenge,
			 including—
						(A)how best to apply
			 Operation Ceasefire or other successful models to particularly large
			 jurisdictions;
						(B)how to foster and
			 maximize the continuing impact of community moral voices in this
			 context;
						(C)how to ensure the
			 long-term sustainability of reduced violent crime levels once initial levels of
			 enthusiasm may subside; and
						(D)how to apply
			 existing intervention frameworks to emerging regional or national gang
			 problems, such as the emergence of the gang known as MS–13.
						(8)EvaluationThe
			 National Institute of Justice shall evaluate, on a continuing basis, gang
			 violence prevention strategies supported by the Institute, and shall report the
			 results of these evaluations by no later than October 1 each year to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives.
					(9)FundsThe
			 Attorney General shall use not less than 3 percent, and not more than 5
			 percent, of the amounts made available under this section to establish and
			 operate the Institute.
					(g)Use of
			 fundsOf amounts made available to a local collaborative working
			 group under this section for each fiscal year that are remaining after the
			 costs of hiring a full time coordinator for the local collaborative
			 effort—
					(1)50 percent shall
			 be used for the operation of criminal street gang enforcement teams; and
					(2)50 percent shall
			 be used—
						(A)to provide at-risk
			 youth with positive alternatives to gangs and other violent groups and to
			 address the needs of those who leave gangs and other violent groups
			 through—
							(i)service providers
			 in the community, including schools and school districts; and
							(ii)faith leaders and
			 other individuals experienced at reaching youth who have been involved in
			 violence and violent gangs or groups;
							(B)for the
			 establishment and operation of the National Gang Research, Evaluation, and
			 Policy Institute; and
						(C)to support and provide technical assistance
			 to research in criminal justice, social services, and community gang violence
			 prevention collaborations.
						(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $100,000,000 for each of fiscal years 2008 through 2012. Any
			 funds made available under this subsection shall remain available until
			 expended.
				302.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
				(a)In
			 GeneralWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
					(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district; and
					(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies.
					(b)Additional Staff
			 for Project Safe Neighborhoods
					(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
					(2)EnforcementThe
			 Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 agents for, and otherwise expend additional resources in support of, the
			 Project Safe Neighborhoods/Firearms Violence Reduction program.
					(3)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of fiscal years 2008 through 2012 to carry out this
			 section. Any funds made available under this paragraph shall remain available
			 until expended.
					303.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
				(a)Responsibilities
			 of Attorney GeneralThe Attorney General is authorized to require
			 the Federal Bureau of Investigation to—
					(1)increase funding
			 for the Safe Streets Program; and
					(2)support criminal
			 street gang enforcement teams.
					(b)Authorization of
			 Appropriations
					(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $10,000,000 for each of
			 fiscal years 2008 through 2012 to carry out the Safe Streets Program.
					(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
					304.Grants to
			 prosecutors and law enforcement to combat violent crime
				(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(5)to hire additional
				prosecutors to—
								(A)allow more cases
				to be prosecuted; and
								(B)reduce backlogs;
				and
								(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
							.
					(b)Authorization of
			 AppropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2008
				through 2012 to carry out this
				subtitle.
						.
				305.Short-Term
			 State Witness Protection Section
				(a)Establishment
					(1)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
						
							570.Short-Term
				State Witness Protection Section
								(a)In
				generalThere is established in the United States Marshals
				Service a Short-Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor's offices and the United States attorney for the District
				of Columbia.
								(b)EligibilityThe
				Short-Term State Witness Protection Section shall give priority in awarding
				grants and providing services to criminal prosecutor’s offices in States with
				an average of not less than 100 murders per year during the 5-year period
				immediately preceding an application for protection, as calculated using the
				latest available crime statistics from the Federal Bureau of
				Investigation.
								.
					(2)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
						
							
								570. Short-Term State Witness Protection
				Section.
							
							.
					(b)Grant
			 program
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 eligible prosecutor's office means a State or local criminal
			 prosecutor's office or the United States attorney for the District of Columbia
			 that is located in a State with an average of not less than 100 murders per
			 year during the most recent 5-year period, as calculated using the latest
			 available crime statistics from the Federal Bureau of Investigation; and
						(B)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
						(2)Grants
			 authorized
						(A)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor's offices for the purpose of providing short term
			 protection to witnesses in trials involving homicide or serious violent
			 felony.
						(B)AllocationEach
			 eligible prosecutor's office receiving a grant under this subsection may
			 either—
							(i)use
			 the grant to provide witness protection; or
							(ii)pursuant to a
			 cooperative agreement with the Short-Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short-Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor's office.
							(3)Application
						(A)In
			 generalEach eligible prosecutor's office desiring a grant under
			 this subsection shall submit an application to the Attorney General at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)describe the
			 activities for which assistance under this subsection is sought; and
							(ii)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this subsection.
							(4)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $90,000,000 for each of fiscal years 2008 through
			 2010.
					306.Witness protection
			 servicesSection 3526 of title
			 18, United States Code (Cooperation of other Federal agencies and State
			 governments; reimbursement of expenses) is amended by adding at the end the
			 following:
				
					(c)In any case in which a State government
				requests the Attorney General to provide temporary protection under section
				3521(e) of this title, the costs of providing temporary protection are not
				reimbursable if the investigation or prosecution in any way relates to crimes
				of violence committed by a gang, as defined under the laws of the relevant
				State seeking assistance under this
				title.
					.
			307.Expansion of Federal
			 witness relocation and protection programSection 3521(a)(1) of title 18 is amended by
			 inserting , criminal street gang, serious drug offense,
			 homicide, after organized criminal activity.
			308.Family
			 abduction prevention grant program
				(a)State
			 grantsThe Attorney General is authorized to make grants to
			 States for projects involving—
					(1)the extradition of
			 individuals suspected of committing a family abduction;
					(2)the investigation
			 by State and local law enforcement agencies of family abduction cases;
					(3)the training of
			 State and local law enforcement agencies in responding to family abductions and
			 recovering abducted children, including the development of written guidelines
			 and technical assistance;
					(4)outreach and media
			 campaigns to educate parents on the dangers of family abductions; and
					(5)the flagging of
			 school records.
					(b)Matching
			 requirementNot less than 50 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
				(c)DefinitionsIn
			 this section:
					(1)Family
			 abduction-The term family abduction means the
			 taking, keeping, or concealing of a child or children by a parent, other family
			 member, or person acting on behalf of the parent or family member, that
			 prevents another individual from exercising lawful custody or visitation
			 rights.
					(2)FlaggingThe
			 term flagging means the process of notifying law enforcement
			 authorities of the name and address of any person requesting the school records
			 of an abducted child.
					(3)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or
			 possession of the United States, and any Indian tribe.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $500,000 for fiscal year 2008 and such sums as may be
			 necessary for each of fiscal years 2009 and 2010.
				
